Case 3:14-cv-00092-JMS-MPB Document 381-1 Filed 07/23/19 Page 1 of 3 PageID #: 11844



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  EVANSVILLE DIVISION

    WILLIAM HURT, DEADRA HURT, and ANDREA          )
    HURT,                                          )
          Plaintiffs,                              )
                                                   )    3:14-cv-000092-JMS-MPB
           vs.                                     )
                                                   )
    DETECTIVE JEFF VANTLIN, ET AL.,                )
          Defendants.                              )


                             EXHIBIT 1 - PROPOSED VOIR DIRE

      1.   Does anyone know me?

      2.   Do any of you know each other?

      3.   Does anyone know any of the lawyers in this case, or anyone from their firms?

             a. Russell Ainsworth – Loevy & Loevy

             b. Arthur Loevy – Loevy & Loevy

             c. Cindy Tsai – Loevy & Loevy

             d. Jonathan Loevy – Loevy & Loevy

             e. Michael Kanovitz – Loevy & Loevy

             f. Steven Art – Loevy & Loevy

             g. Tara Thompson – Loevy & Loevy

             h. Theresa Kleinhaus – Loevy & Loevy

             i. Clifford Whitehead – Ziemer Stayman Weitzel & Shoulders LLP

             j. Keith Vonderahe – Ziemer Stayman Weitzel & Shoulders LLP

             k. Robert Burkart – Ziemer Stayman Weitzel & Shoulders LLP

             l. Jason Bell – Bell, Hess & Van Zant, PLC

             m. Matthew Hess – Bell, Hess & Van Zant, PLC

             n. Russell Sizemore – Bell, Hess & Van Zant, PLC
                                                -1-
Case 3:14-cv-00092-JMS-MPB Document 381-1 Filed 07/23/19 Page 2 of 3 PageID #: 11845



                o. Stephen Van Zant – Bell, Hess & Van Zant, PLC

      4.   Does anyone know, or have ever had dealings with, any of the parties in this case?

           a.      William Hurt

           b.      Deadra Hurt

           c.      Andrea Hurt

           d.      Jeff Vantlin

           e.      Jack Spencer

           f.      William Arbaugh

           g.      Jason Pagett

           h.      Matthew Wise

           i.      Zachary Jones

      5.   Does anyone know any of the expected witnesses in this case?

           a.      [List]

      6.   Is anyone in law enforcement, or does anyone have a family member who is in law en-
           forcement?

      7.   Has anyone ever been involved in an incident, or have a family member who has been
           involved in an incident, where you feel the person was wrongfully arrested, detained, or
           prosecuted?

      8.   This trial may last up to 5 days. If selected, is there any reason—including anything health
           related or extreme financial distress—why serving on the jury would be particularly dif-
           ficult for you?

      9. Have you ever served as a juror in a criminal or civil case or as a member of a grand jury
         in either a federal or state court?

      10. Under the law, all parties are equal. If selected to serve as a juror on this case, would any
          of you find it difficult to treat all the parties in this case fairly and impartially?

      11. Is there anyone here who has difficulty reading, hearing, or speaking the English lan-
          guage?

      12. At the end of this case, you will be asked to apply a standard of proof called a “prepon-
          derance of the evidence.” That standard is different than the standard that applies in crim-
          inal cases, which you may know is proof “beyond a reasonable doubt.” A preponderance

                                                  -2-
Case 3:14-cv-00092-JMS-MPB Document 381-1 Filed 07/23/19 Page 3 of 3 PageID #: 11846



          of the evidence is a lesser standard of proof, requiring only that you decide what is more
          probably true than not true. Is there anyone here who would have difficultly applying a
          “preponderance of the evidence” standard?

      13. At the beginning and the end of the trial, I will give instructions to the jurors selected for
          this case. Those instructions represent the law that the jury must follow, even if the jury
          disagrees with the law. Is there anyone here who would have difficulty following the law,
          as I explain it to you in my instructions?

      14. Is there any reason not covered by one of my questions that would prevent you from being
          able to listen with an unbiased mind to the evidence in this case and reach a fair and
          impartial decision, based solely on the evidence presented to you and the instructions on
          the law?




                                                  -3-
